As filed with the Securities and Exchange Commission on April 19, 2011 Registration No. 333-163623 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A Amendment No. 3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SEV, INC. (Name of registrant in its charter) Nevada 26-2541146 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) 5 Blind Brook Lane Rye, New York 10580 (914) 967-0960 (Address and telephone number of principal executive offices and principal place of business or intended principal place of business) David W. Mooney, Jr., AIA Chief Executive Officer 5 Blind Brook Lane Rye, New York 10580 (914) 967-0960 (Name, address and telephone number of agent for service) Copies to: David M. Loev John S. Gillies The Loev Law Firm, PC The Loev Law Firm, PC 6300 West Loop South, Suite 280 & 6300 West Loop South, Suite 280 Bellaire, Texas 77401 Bellaire, Texas 77401 Phone: (713) 524-4110 Phone: (713) 524-4110 Fax: (713) 524-4122 Fax: (713) 456-7908 Approximate date of proposed sale to the public: as soon as practicable after the effective date of this Registration Statement. If any of the Securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[ ] Smaller reporting companyþ CALCULATION OF REGISTRATION FEE Title of Each Class of Securities To be Registered Amount Being Registered Proposed Maximum Price Per Share(1) Proposed Maximum Aggregate Price(1) Amount of Registration Fee Common Stock Total (1) The Offering price is the stated, fixed price of $0.10 per share until the securities are quoted on the OTC Bulletin Board for the purpose of calculating the registration fee pursuant to Rule 457. This amount is only for purposes of determining the registration fee, the actual amount received by a selling shareholder will be based upon fluctuating market prices once the securities are quoted on the OTC Bulletin Board. The Registrant hereby amends its Registration Statement, on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. PROSPECTUS SEV, INC. RESALE OF The selling stockholders listed on page 39 may offer and sell up to 347,250 shares of our common stock under this Prospectus for their own account. We currently lack a public market for our common stock. Selling shareholders will sell at a price of $0.10 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. A current Prospectus must be in effect at the time of the sale of the shares of common stock discussed above. The selling stockholders will be responsible for any commissions or discounts due to brokers or dealers. We will pay all of the other Offering expenses. Each selling stockholder or dealer selling the common stock is required to deliver a current Prospectus upon the sale. In addition, for the purposes of the Securities Act of 1933, as amended, selling stockholders may be deemed underwriters. The information in this Prospectus is not complete and may be changed. We may not sell these securities until the Registration Statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD PURCHASE SHARES ONLY IF YOU CAN AFFORD A COMPLETE LOSS. WE URGE YOU TO READ THE "RISK FACTORS" SECTION BEGINNING ON , ALONG WITH THE REST OF THIS PROSPECTUS BEFORE YOU MAKE YOUR INVESTMENT DECISION. NEITHER THE SECURITIES AND EXCHANGE COMMISSION (“SEC”) NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES, OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. SUBJECT TO COMPLETION DATED APRIL 19, 2011 TABLE OF CONTENTS Prospectus Summary 5 Summary Financial Data 7 Risk Factors 9 Use of Proceeds 18 Dividend Policy 18 Legal Proceedings 18 Directors, Executive Officers, Promoters and Control Persons 18 Executive Compensation 21 Security Ownership of Certain Beneficial Owners and Management 24 Interest of Named Experts and Counsel 24 Indemnification of Directors and Officers 25 Forward Looking Statements 25 Description of Business 26 Blank Check Company Issues 29 Description of Property 29 Management's Discussion and Analysis of Financial Condition and Results of Operations 30 Certain Relationships and Related Transactions 36 Corporate Governance 37 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 37 Descriptions of Capital Stock 37 Shares Available for Future Sale 39 Plan of Distribution and Selling Stockholders 40 Market for Common Equity and Related Stockholder Matters 42 Additional Information 42 Legal Matters 42 Financial Statements F-1 – F-22 PART I - INFORMATION REQUIRED IN PROSPECTUS PROSPECTUS SUMMARY The following summary highlights material information found in more detail elsewhere in the Prospectus. It does not contain all of the information you should consider. As such, before you decide to buy our common stock, in addition to the following summary, we urge you to carefully read the entire Prospectus, especially the risks of investing in our common stock as discussed under "Risk Factors." In this Prospectus, the terms "we," "us," "our," "Company," and "SEV" refer to SEV, Inc., a Nevada corporation."Common Stock" refers to the Common Stock, par value $0.001 per share, of SEV, Inc.Additionally, unless otherwise stated all amounts listed herein are in United States dollars. We are a development stage company, operating under the business name of Solar Energy Ventures in New York and Texas.We plan to provide services in South Texas, Vermont, Connecticut, the New York suburban markets and Northern New Jersey. We plan to provide full-service design consulting, construction management and general contracting services and support for the design and installation of large and small solar panel arrays on commercial buildings. InApril 2010, we received our first commission to design and install, through local, licensed subcontractors, a 12.24 kilowatt (“KW”) BIPV (building integrated photo voltaic) roof mounted solar panel system on a 10,000 square foot (“SF”) medical office building in the City of Schertz, Texas, a city of approximately 31,000, six miles northeast of San Antonio, Texas, for Northeast OB/GYN Associates, LLP (“NE OB/GYN”).The solar system designed by SEV is expected to generate gross revenues of approximately $86,060 to the Company, with net revenues to SEV after the purchase and installation of equipment of approximately $14,177.We invoiced the customer for $80,360 in early June 2010, and received a partial payment of approximately $12,900 on June 23, 1010, although for accounting purposes, we were unable to book the revenue during our fiscal year or during the three months ended January 31, 2011.Work began on the installation in late July 2010, after the Company received the materials from its supplier.The Company further subcontracted with a third party to physically install the 12.24 BIPV system on NE OB/GYN’s roof for a proposed price of approximately $25,000, half of which was paid by September 2010.In late October 2010, when the third party's work appeared to be approximately 60% complete, the third party failed to show up at the job site and the installation was delayed.On November 9, 2010, the Company sent written notice of termination to the third party and demanded a refund of its deposit, based on an inspection by the Company.In December 2010, the Company sub-contracted with a separate company to complete the installation and the installation was subsequently completed, the system was certified and came online in February 2011. The BIPV system we installed is the first commercial installation of solar panels for power generation in Schertz, Texas and the first BIPV installation in Guadalupe County, Texas, an area with a population in excess of 110,000. Moving forward the Company plans to submit additional proposals and work to complete the BIPV installation described above. Our principal executive offices are located at 5 Blind Brook Lane, Rye, New York 10580; our telephone number is (914) 967-0960 and our fax number is (210) 549-2230. As a result of accounting requirements, and despite the fact that we began an $86,000 installation in July 2010 and completed the project in February 2011, we have had to account for our revenues relating to the BIPV installation during the three months ended April 30, 2011, which financial statements are not included herein.As a result, we had no revenues from our inception in May 2008 through January 31, 2011, had a working capital deficit of $59,158 as of January 31, 2011, had a net loss of $49,305 for the year ended July 31, 2010, and had a net loss of $6,979 for the six months ended January 31, 2011.We had a deficit accumulated during the development stage of $79,512 as of January 31, 2011.We have budgeted the need for approximately $100,000 of additional funding during the next 12 months to continue our business operations, pay costs and expenses associated with our filing requirements with the Securities and Exchange Commission (assuming the Registration Statement, of which this Prospectus is a part is declared effective) and conduct our business activities as planned, and such funding may not be able to be raised on favorable terms, if at all. We believe we can continue our operations for approximately the next 12 months if no additional financing is raised, with funds advanced to us by our officers, Directors and significant shareholders pursuant to their Line of Credits, as described below.If we are unable to raise adequate working capital for the remainder of fiscal 2011 and throughout 2012, we will be restricted in the implementation of our development plan.If this were to happen, the value of our securities would diminish and we may be forced to change our business plan for fiscal 2011 or 2012, which would result in the value of our securities declining in value and/or becoming worthless.If we raise an adequate amount of working capital to implement our business plan, we anticipate incurring net losses until we obtain a sufficient number of customers to support our expenses and start up costs, if ever. The shares of common stock offered herein represent 172,250 shares sold by the Company to 27 private investors in a private placement from October 2008 to March 2009, at $0.08 per share, pursuant to an exemption from registration provided by Rule 506 of the Securities Act of 1933, as amended (the “Act”) and an aggregate of 175,000 shares of common stock issued to six consultants of the Company in July 2008, in consideration for services rendered, which shares were issued pursuant to an exemption from registration provided by Section 4(2) of the Act. We have achieved significant losses since inception, and have been issued a going concern opinion by our auditors.We rely upon the sale of our securities to fund operations or interim loans from our shareholders; however, there can be no assurance that either of these sources of financing will be available in the near future, if at all. The following summary is qualified in its entirety by the detailed information appearing elsewhere in this Prospectus. The securities offered hereby are speculative and involve a high degree of risk. See "Risk Factors." -5- SUMMARY OF THE OFFERING: Common Stock Offered: 347,250 shares by selling stockholders Common Stock Outstanding Before The Offering: 2,447,250 shares Common Stock Outstanding After The Offering: 2,447,250shares Use Of Proceeds: We will not receive any proceeds from the shares offered by the selling stockholders in this Offering. Offering Price: The Offering price of the shares has been arbitrarily determined by us based on estimates of the price that purchasers of speculative securities, such as the shares, will be willing to pay considering the nature and capital structure of our Company, the experience of our officers and Directors and the market conditions for the sale of equity securities in similar companies. The Offering price of the shares bears no relationship to the assets, earnings or book value of us, or any other objective standard of value. We believe that no shares will be sold by the selling shareholders prior to us becoming a publicly-traded company, at which time the selling shareholders will sell shares based on the market price of such shares. We are not selling any shares of our common stock, and are only registering the re-sale of shares of common stock previously sold by us. No Market: No assurance is provided that a market will be created for our securities in the future, or at all. If in the future a market does exist for our securities, it is likely to be highly illiquid and sporadic. Need for Additional Financing: We had generated no revenues as of January 31, 2011; however we anticipate booking revenues associated with our first installation project of approximately $74,223 during the three months ended April 30, 2011), had a working capital deficit of $59,158 as of January 31, 2011, had a net loss of $49,305 for the year ended July 31, 2010, and had a net loss of $6,979 for the six months ended January 31, 2011.We had a deficit accumulated during the development stage of $79,512 as of January 31, 2011.We have budgeted the need for approximately $100,000 of additional funding during the next 12 months to continue our business operations, pay costs and expenses associated with our filing requirements with the Securities and Exchange Commission (assuming the Registration Statement, of which this Prospectus is a part is declared effective) and conduct our business activities as planned, and such funding may not be able to be raised on favorable terms, if at all. We believe we can continue our operations for approximately the next 12 months if no additional financing is raised, with funds advanced to us by our officers, Directors and significant shareholders pursuant to their Line of Credits, as described below.If we are unable to raise adequate working capital for the remainder of fiscal 2011 and throughout 2012, we will be restricted in the implementation of our development plan.Even assuming we raise the additional capital we require to continue our business operations, we will require substantial fees and expenses associated with this Offering, and we anticipate incurring net losses for the foreseeable future. Going Concern: Because of our need for additional funding (as described above), as well as other factors, our independent accountants have issued a going concern opinion as described in greater detail in our audited financial statements filed herewith. Address: 5 Blind Brook Lane, Rye, New York 10580 Telephone Number: (914) 967-0960 -6- SUMMARY FINANCIAL DATA You should read the summary financial information presented below for the three and six months ended January 31, 2011, and 2010 and from inception, May 28, 2008 through January 31, 2011.We derived the summary financial information from our audited financial statements for the year ended July 31, 2010 and the period from inception (May 28, 2008) through January 31, 2011, appearing elsewhere in this Prospectus. You should read this summary financial information in conjunction with our plan of operation, financial statements and related notes to the financial statements, each appearing elsewhere in this Prospectus. SEV, Inc. (A Development Stage Company) BALANCE SHEETS As of January 31, 2011 and July 31, 2010 January 31, 2011 July 31, 2010 (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Cost of Services - WIP TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (Deficit) CURRENT LIABILITIES Accounts payable $ $ Note Payable to Officers & Directors Notes Payable to Related Party Accrued Interest to Related Party Notes Deferred Revenue - completed Contract TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Common Stock, $.001 par, 140,000,000 authorized 2,447,250 issued and outstanding at January 31, 2011 & July 31, 2010 Preferred stock, $.001 par, 10,000,000 authorized None issued and outstanding - - Additional Paid in Capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity (Deficit) ) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ -7- STATEMENTS OF OPERATIONS SUMMARY INFORMATION SEV, Inc. (A Development Stage Company) STATEMENTS OF OPERATIONS FOR THE THREEAND SIX MONTHS ENDED JANUARY 31, 2011 AND JANUARY 31, 2, 2011 (Unaudited) Three months Three months Six months Six months From inception ended ended ended ended 5/28/2008 to Jan 31, 2011 Jan 31, 2010 Jan 31, 2011 Jan 31, 2010 Jan 31, 2011 REVENUES $
